      Case 1:18-cr-00331-PAE Document 129 Filed 11/23/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                      888 GRAND CONCOURSE, SUITE 1H
                                                      BRONX, NEW YORK 10451
                                                      (718) 293-4900 • FAX (718) 618-0140
                                                      www.klugerlawfirm.com

                                                      November 20, 2020


By ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Miguel Padilla
               18 Cr. 331 (PAE)

Dear Judge Engelmayer:

      I represent Mr. Padilla in this matter. Mr. Padilla has pled guilty and is scheduled to
be sentenced on December 14, 2020 at 10:30 a.m. Due to the current Covid-19 pandemic,
the defense respectfully requests that sentencing in this matter be adjourned to mid-to-late
January 2021. Mr. Padilla is wheelchair-bound and has several other serious medical
issues, which make in-court appearance particularly risky for him. Moreover, I have had
limited access to my office and a full schedule, which is hampering my ability to properly
prepare for sentencing. I apologize for the delay.

      AUSA Michael Krouse, consents to this request on behalf of the Government.

      Thank you.

                                                      Respectfully,

                                                      /s/ Matthew J. Kluger
                                                      Matthew J. Kluger


cc:    AUSA Michael K. Krouse                GRANTED. Sentencing is adjourned to January 26, 2021
       PSO Mohammed Ahmed                    at 10:30 a.m. The parties shall serve their sentencing
                                             submissions in accordance with this Court's Individual
                                             Rules & Practices in Criminal Cases. The Clerk of Court
                                             is requested to terminate the motion at Dkt. No. 128.
                                                                              11/23/2020

                                                                      PaJA.�
                                                SO ORDERED.

                                                             __________________________________
                                                                   PAUL A. ENGELMAYER
                                                                   United States District Judge
